TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 10, 2016



                                       NO. 03-16-00230-CV


Texas Halo J4T Management, LLC; Texas Halo J4T Affiliate Fund, LLC; Texas Halo J4T
Closed Fund, LLC; Victor Elgohary and Victor Elgohary, Derivatively on Behalf of Texas
 Halo Fund I, LLC; Texas Halo J4T Affiliate Fund, LLC; Texas Halo J4T Closed Fund,
               LLC; and Texas Halo J4T Management, LLC, Appellants

                                                  v.

   David Steakley; Andrew Clark; William Wheelock; Robert Tucci; Houston Angel
    Network, Inc.; Chris Winkler; N. Jane Pierce; Jim Lawnin; Aruna Viswanathan;
        David Lee; Robert Lary; Paul Pryzant; Jamie Rhodes; Robert Hemker;
    Mary Elizabeth Marx; Juliana Garaizar; SiOTeX Corporation; George Steinke;
  Gary Beall; Haoran Chen; Marcus Goss; Ash Kotwal; Lisa Taylor; Cesar Rivera; and
                   Alliance of Texas Angel Networks, Inc., Appellees


       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on January 13, 2016. Appellants have

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.